Title: Thomas Jefferson: Address at University of Virginia, 5 Nov. 1824, 5 November 1824
From: Jefferson, Thomas
To: 

 I will avail myself of this occasion my beloved neighbors and friends, . to thank you for the kindnesses which now, and at all times received at your hands. born and bred among your fathers,  led by their partiality into the line of public life I labored in fellowship with them through that arduous struggle which  freeing us from foreign  bondage, established us in the rights of self govmt. rights which have blessed ourselves, and will bless in their sequence all the nations of the earth. in this contest all did our utmost, and as none could do more, none has pretensions to superior merit.I joy, my friends in your joy inspired by the visit of this our antient and distinguished leader and benefactor. his deeds in  the war of revoln indepdce you have heard and read. they are known to you and embalmed in your  memories  and in the pages of faithful history. his deeds in the peace which followed that war are perhaps not known to you, but I can attest them. when I was stationed in his country  for the purpose of cementing it’s friendship with ours and of advancing our mutual interests. this  friend of both  was my most zealous and powerful auxiliary and advocate. he made our cause his own as it was in truth that of his native country also. his influence and connections there were great. all doors of all departments were open to him at all times, to me only formally & at appointed times. in truth I only held the nail , he drove it. honor him then as our  benefactor in peace as well as in war.My friends, I am old, long  in the disuse of making speeches and without  voice to utter them.  in this feeble estate the exhausted powers of  life leave little within my competence for your service. if with the aid of my younger and abler co-adjutors, I can still contribute any thing to  advance the institution within whose walls we are now mingling  manifestatns of our affection to this our guest, it will be as it ever has been chearfully  and zealously bestowed and  could I live to see it once enjoy the  patronage &  cherishment of our public authorities with undivided voice I should die without a doubt of the future fortunes of  my native state,   and in the  consoling contempln of   the happy influence of this institution on it’s character, it’s virtue,  it’s  prosperity and safety.To these  effusions for  the cradle & land of my birth I add for our  nation at large the aspirations of a heart warm with the love of country, whose  invocations to heaven for it’s indissoluble union will be   fervent and unremitting  while the pulse of life continues to beat , and when that ceases  it will expire in prayers for the eternal  duration of it’s freedom and prosperity.